Citation Nr: 0834405	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-27 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1951 to 
January 1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 2005 and May 2006 rating decisions.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

To establish entitlement to service connection for PTSD the 
evidence must satisfy three basic elements.  There must be 1) 
medical evidence diagnosing PTSD; 2) a link, established by 
medical evidence, between current symptoms of PTSD and an in-
service stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304 
(f). 

The veteran asserts that he has PTSD as a result of his 
experiences while serving in Korea.  The veteran has been 
diagnosed as having PTSD by VA examiners (such as in 
September 2004), who attributed the disability to his 
reported experiences in Korea.  

However, the RO denied service connection for PTSD, finding 
that the veteran was not awarded any medals that reflect 
combat participation and that there was no evidence 
corroborating the veteran's claimed stressors.  The RO also 
concluded that the veteran's reported stressors were too 
general to be corroborated and thus did not request that the 
United States Army and Joint Services Records Research Center 
(JSRRC) attempt to verify them.

In this regard, the Board notes that a determination as to 
whether the veteran engaged in combat requires the evaluation 
of all pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence, and cannot be based solely on a lack of receipt of 
medals showing combat service.  See Moran v. Principi, 17 
Vet. App. 149, 154 (2003); Gaines v. West, 11 Vet. App. 353, 
359 (1998); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6257 
(2000).  Further, VA determinations regarding combat status 
and corroboration of stressors must apply the equipoise 
standard set forth in 38 U.S.C.A. § 5107(b). See Sizemore v. 
Principi, 18 Vet. App 264, 276 (2004); see also VAOPGCPREC 
12-99 (The benefit-of-the-doubt rule in 38 U.S.C.A § 5107(b) 
applies to determinations of whether a veteran engaged in 
combat with the enemy for purposes of 38 U.S.C.A § 1154(b) in 
the same manner as it applies to any other determination 
material to resolution of a claim for VA benefits).

The veteran has related several stressors from his time in 
Korea.  The main stressor was that the truck he was driving 
was struck by a mortar.  In a letter that was received in 
February 2002, the veteran indicated that he was in Korea for 
10 months and 2 weeks.  He stated that he drove a truck for 
his company, and his duties included going into town to pick 
up supplies (a copy of an operator's permit that was issued 
to the veteran was in the claims file).  The veteran recalled 
that on one particular occasion, the town had been mortared 
pretty badly.  On his trip back, the veteran indicated that 
he was stopped and told that the mortaring was still going 
on, but an all clear signal was then given and he was 
permitted to continue on.  The veteran indicated that he was 
just about on the other side of the town when the shooting 
started and a mortar reportedly detonated near his truck 
sending shrapnel into the steel cab, hood, and bed, and 
destroying the passenger seat and the majority of the food.  
The veteran stated that he reported to his captain what had 
happened, and he was sent to the company field hospital 
doctor.  The veteran indicated that this occurred just about 
a month before he was to leave to return to the states.  In a 
formal claim for another disability that was received in 
November 2000, the veteran indicated that the incident 
occurred sometime between May 1952 and October 1952.

The RO denied the veteran's claim, finding that not enough 
evidence had been provided to corroborate a reported 
stressor.  However, a review of the veteran's claims file 
fails to show any service personnel records for the veteran 
have been sought.  This should be attempted.  

The current information is not clear as to the dates the 
veteran served in Korea and to what unit he was assigned.  
The veteran's separation physical shows at that time he was 
apparently assigned to Company C of the 501st Airborne 
Medical Battalion, (although perhaps this was the unit 
performing the examination).  On his stressor statement the 
veteran indicated that he was assigned to the 2nd Infantry 
Division of the U.S. Army, and his military operator's permit 
issued in May 1952 indicates he was assigned to A Co. 79th 
Engineer Construction Battalion in Korea.  In any case, he 
was awarded the Korean Service Medal with 2 Bronze Campaign 
Stars and the [Republic of Korea] "ROK Unit Citation."  He 
foreign service was for a period of 11 months and 28 days.  

With respect to the tinnitus claim, the veteran was granted 
service connection for tinnitus by a Board decision in March 
2006 and the RO assigned a 10 percent rating for tinnitus in 
a May 2006 rating decision.  In September 2006, the veteran 
indicated that he wished for a 30 percent rating.  As no 
special wording is required for a notice of disagreement 
(NOD); the veteran's September 2006 statement is considered 
to be a NOD.  However, to date, the veteran has not been 
provided with an SOC on this issue.  As such, the veteran 
should be provided with an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Obtain any available service 
personnel records of the veteran, and 
determine what unit he was assigned to in 
Korea.  Appropriate development then 
should be undertaken to ascertain whether 
this was a combat unit, or otherwise 
would have likely been in a position 
where its members were exposed to the 
events the veteran has described (gunshot 
wound to the foot of one of its members, 
other members killed, and coming under 
mortar fire).  Regardless of any 
information obtained from whatever 
service personnel records are found, at a 
minimum, the appropriate entity should be 
asked to try to verify whether members of 
the 79th Engineer Construction Battalion 
were killed or wounded in Korea between 
May 1952 and July 1952, and whether the 
unit came under mortar fire during this 
period.  

2.  The RO should issue a statement of 
the case with respect to the issue of 
entitlement to a rating in excess of 10 
percent for tinnitus.  The veteran should 
be informed of the period of time within 
which he must file a substantive appeal 
to perfect his appeal to the Board 
concerning this issue.  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If a timely substantive appeal is 
filed, the case should be returned to the 
Board for further appellate 
consideration, if appropriate. 

3.  Thereafter, re-adjudicate the PTSD 
claim on appeal.  If it remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which discusses all 
pertinent regulations and summarizes the 
evidence.  Allow an appropriate period 
for response and return the case to the 
Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



